Citation Nr: 0830796	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-36 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE
Entitlement to service connection for chronic mechanical low 
back strain.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had verified active duty from June 1985 to August 
1985 and from June 6, 1986, to July 1, 1986, and inactive 
duty for training from January 3, 1986, to January 5, 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Lincoln, Nebraska, Regional Office (RO) which denied 
service connection for mechanical low back strain.  


FINDING OF FACT

Chronic mechanical low back strain has been objectively shown 
to have originated during active duty and inactive duty for 
training.  


CONCLUSION OF LAW

Chronic mechanical low back strain was incurred during active 
service.  38 U.S.C.A. §§ 101(24), 106, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303(d), 3.326(a) (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim for service connection, the Board observes 
that the RO issued a VCAA notice to the veteran in April 2005 
which informed her of the evidence generally needed to 
support a claim of entitlement to service connection; what 
actions she needed to undertake; and how the VA would assist 
her in developing her claim.  The April 2005 VCAA notice was 
issued prior to the September 2005 rating decision from which 
the instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the veteran's claim.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 as amended).  

The Court has held that the notice requirements of 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In the instant appeal, the veteran was not 
informed of the type of evidence necessary to establish an 
evaluation and an effective date for an initial award of 
service connection.  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision 
given the favorable outcome below.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); petition 
for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) (No. 
07A588); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may also be granted for chronic disability 
resulting from disease or injury incurred in or aggravated 
while performing active duty for training and/or disability 
resulting from injury incurred in or aggravated while 
performing inactive duty training.  38 U.S.C.A. §§ 101(24), 
106, 1131 (West 2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

The veteran's service medical records indicate that she 
injured her low back when she lifted a duffle bag into a 
truck while on inactive duty for training on January 3, 1986, 
with the Kansas Army Reserve National Guard.  A January 1986 
Statement of Medical Examination and Duty Status (DA Form 
2173) reflects that the veteran was diagnosed with low back 
strain/sprain.  Military treatment records dated in June 1986 
state that the veteran reinjured her back while attempting to 
lift a heavy tool box.  She was diagnosed with lumbosacral 
strain.  

At an August 2005 VA examination for compensation purposes, 
the veteran complained of back pain.  The veteran presented a 
history of inservice January 1986 and June 1986 back injuries 
and post-service 1997, August 2000, and August 2003 back 
injuries.  The veteran was diagnosed with mechanical low back 
strain with "radiculopathy symptoms involving both lower 
extremities at least as likely as not due to her back 
disease."  The examiner opined that:

Today's claim asks to provide opinion as 
to whether it is at least as likely as 
not that this veteran's condition is 
related to her injury in the military, or 
is a continuation of a recent 
injury/accident of August 2003, or an 
injury to the back in 1997.  This 
examiner feels it would be resorting to 
mere speculation to state any 
relationship between any of these back 
injuries and her current back pains.  I 
state this because there are at least 
five separate back injuries noted in this 
veteran's medical records, military and 
post-military, and it would be medical 
impossible to state which of these, or 
any of these, are causing her current 
back problems.  They could easily be a 
combination of all.  Therefore, this 
examiner feels it would be resorting to 
speculation to state whether her current 
back pain is due to any of the above 
mentioned back injuries. 

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran sustained a low back strain/sprain while performing 
inactive duty for training in January 1986; lumbosacral 
strain while on active duty in June 2006; and multiple 
post-service back injuries.  The veteran was diagnosed with 
mechanical low back strain with radiculopathy at the August 
2005 VA examination for compensation purposes.  While he 
refused to speculate which specific back injury, or 
combination thereof, was the cause of the veteran's chronic 
mechanical low back strain, the VA examiner conceded that the 
veteran's disability "could easily be a combination of all" 
of the injuries.  In the absence of any competent medical 
evidence to the contrary and upon resolution of all 
reasonable 
doubt in the veteran's favor, the Board concludes that 
service connection is warranted for chronic mechanical low 
back strain.  




ORDER

Service connection is warranted for chronic mechanical low 
back strain is granted.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


